TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2016



                                     NO. 03-14-00562-CR


                               Reginald Allen Mason, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM 433RD DISTRICT COURT OF COMAL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgments of conviction signed by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction but that there was error requiring correction. Therefore, the

Court modifies the judgments in this cause by striking the sentence from both judgments that

reads, “This sentence shall run consecutively.” The Court substitutes the following language:

       The sentence imposed in cause number CR2014-012 as to Count IV for sexual
       assault of a child (16 years and 15 months) shall begin immediately. The
       sentence imposed in CR2014-012 as to Count V for indecency with a child by
       contact (five years and seven months) shall commence when the judgment
       imposed in cause number CR2014-012 as to Count IV has ceased to operate.
       Both sentences were announced in open court by the 433rd District Court on
       September 4, 2014, and memorialized in judgments signed on September 10,
       2014.
The Court affirms the judgments of conviction as modified. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.